Case: 21-30696      Document: 00516375437         Page: 1    Date Filed: 06/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 29, 2022
                                   No. 21-30696
                                                                        Lyle W. Cayce
                                                                             Clerk
   Jaylon Sewell,

                                                            Plaintiff—Appellant,

                                       versus

   Monroe City School Board,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:17-CV-1466


   Before Higginbotham, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
          Jaylon Sewell sued the Monroe City School Board for racial and
   gender discrimination in violation of Title VI and Title IX. The district court
   granted summary judgment, and Sewell appealed.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30696           Document: 00516375437              Page: 2      Date Filed: 06/29/2022




                                             No. 21-30696


                                                  I.
           On the first day of school at Monroe’s Neville High School in 2017,
   Dean of Students Roosevelt Rankins asked teachers to send students with
   dyed hair to his office. Sewell alleges that despite students of all races having
   dyed hair, the only students sent to Rankins’s office were African-American
   boys. Sewell had his hair dyed in a two-toned blonde style. He alleges that he
   was not allowed to attend class that day due to his hair. The next day, his
   mother, Bonnie Kirk, met with Monroe City School Board (MCSB) officials
   about the incident. He alleges that when he returned to school, he was
   ridiculed and harassed by Dean Rankins, who called him a “thug,” a “fool,”
   and said he “was gay with that mess in his head.” Sewell also alleges that
   Dean Rankins discouraged other students from talking to him and
   encouraged a female student to lie and accuse him of sexual assault. Rankins
   told Sewell that he “wouldn’t be getting in so much trouble if his hair were
   not that color.” Neville High School Principal Whitney Martin
   recommended Sewell for expulsion. After the hearing, the board’s expulsion
   committee voted not to expel Sewell. 1
           In November 2017, Kirk, individually and on behalf of her minor son,
   sued the MCSB under Title VI and Title IX of the Civil Rights Act of 1964. 2
   MCSB filed a motion to dismiss, which the district court granted. Sewell
   appealed the dismissal; this court affirmed the dismissal of Sewell’s
   intentional discrimination claims and retaliation claims, but reversed and
   remanded his harassment claims. 3 MCSB subsequently moved for summary



           1
            For a further detailing of Sewell’s allegations, see Sewell v. Monroe City Sch. Bd.,
   974 F.3d 577, 581–82 (5th Cir. 2020).
           2
               Sewell has since turned 18 and was substituted as Plaintiff on August 10, 2018.
           3
               Sewell, 974 F.3d at 583–87.




                                                  2
Case: 21-30696           Document: 00516375437               Page: 3      Date Filed: 06/29/2022




                                            No. 21-30696


   judgment on Sewell’s harassment claims. The district court granted
   summary judgment. Sewell timely appealed; we affirm.
                                                  II.
           We review a grant of summary judgment de novo, viewing all evidence
   and drawing reasonable inferences in favor of the non-moving party. 4
   Summary judgment is proper “if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” 5 “[A] factual dispute is genuine if the evidence is such that a
   reasonable jury could return a verdict for the nonmoving party.” 6 We “may
   affirm the district court’s grant of summary judgment on any ground
   supported by the record and presented to the district court.” 7
                                                 III.
           Title VI prohibits discrimination on the basis of race in all programs
   receiving Federal financial assistance. 8 Title IX prohibits discrimination on
   the basis of sex in educational programs receiving Federal financial
   assistance, 9 but both “prohibit[] only intentional discrimination.” 10 “To
   receive compensatory damages, a Title VI plaintiff must prove




           4
               Ratliff v. Aransas Cty., Tex., 948 F.3d 281, 287 (5th Cir. 2020).
           5
               Fed. R. Civ. P. 56(a).
           6
           Harville v. City of Houston, 945 F.3d 870, 874 (5th Cir. 2019) (internal quotation
   marks omitted).
           7
               Salinas v. R.A. Rogers, Inc., 952 F.3d 680, 682 (5th Cir. 2020) (citation omitted).
           8
               42 U.S.C. § 2000d.
           9
               20 U.S.C. § 1681.
           10
              Alexander v. Sandoval, 532 U.S. 275, 280 (2001); Rosa H. v. San Elizario Indep.
   Sch. Dist., 106 F.3d 648, 657 (5th Cir. 1997).




                                                   3
Case: 21-30696           Document: 00516375437                Page: 4       Date Filed: 06/29/2022




                                              No. 21-30696


   discriminatory intent.” 11 The district court found that Sewell did not make a
   prima facie case of intentional discrimination. 12 We agree.
           In his deposition, Sewell testified that although he initially saw the
   incident calling him to the Dean’s office for dyed hair as race based, he was
   harassed because he was defiant. Sewell stated, “I feel like it started as race
   as I saw it – as I see it. It started as race and then just, okay, well, he’s just
   being defiant. So that’s why I feel like it was, you know, opinion because I
   just didn’t --- I didn’t do it.” When he was questioned by his own attorney
   about if he was harassed due to gender, Sewell stated, “No ma’am, I don’t
   see it as gender. I was just saying a me thing because I didn’t, you know,
   buckle under the things that he had already said verbally to everyone. I didn’t
   buckle and conform to that.” These concessions at deposition and briefing
   have “the effect of withdrawing a fact from contention.” 13 And “admissions
   in the brief of the party opposing the motion may be used in determining that
   there is no genuine dispute as to any material fact.” 14 With Sewell’s
   admission in his brief and deposition testimony that he was not harassed due
   to his race or gender, no genuine issues of material fact remained.
           Even if Sewell had not made these statements Sewell’s claims face a
   second hurdle. A school district is liable under Title IX only if a school official
   who had actual knowledge of the harassment had the power to take action



           11
                Canutillo Indep. Sch. Dist. v. Leija, 101 F.3d 393, 397 (5th Cir. 1996).
           12
              The McDonnell Douglas framework’s applicability to Title IX claims is unsettled
   in this circuit. 411 U.S. 792 (1973). However, the dispute in this case focuses only on
   whether Sewell can make a prima facie case of intentional discrimination. See Arceneaux v.
   Assumption Par. Sch. Bd., 733 F. App’x 175, 178–79 (5th Cir. 2018) (per curiam).
           13
                Martinez v. Bally’s Louisiana, Inc., 244 F.3d 474, 476 (5th Cir. 2001).
           14
          10A Charles Alan Wright & Arthur R. Miller, Federal
   Practice and Procedure § 2723 (4th ed. 2008).




                                                    4
Case: 21-30696           Document: 00516375437             Page: 5    Date Filed: 06/29/2022




                                            No. 21-30696


   that would end such abuse and failed to do so. 15 The district court found that
   the appropriate person at MCSB did not have the requisite actual notice of
   the discrimination. And as Sewell did not challenge this conclusion by the
   district court, this issue is abandoned. 16
           We AFFIRM.




           15
                Rosa H., 106 F.3d at 660.
           16
             Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993). Additionally, we need not
   consider Sewell’s allegations against Dr. Christella Dawson as no allegations were made
   against her in the complaint, first amended complaint, or second amended complaint.




                                                 5